MEMORANDUM OPINION
                                        No. 04-11-00403-CV

                               IN THE INTEREST OF J.P., a Child

                   From the 83rd Judicial District Court, Val Verde County, Texas
                                       Trial Court No. 28075
                            Honorable Bert Richardson, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: November 14, 2012

AFFIRMED

           Appellant Mother M.P. and Appellant Father B.C. appeal the trial court’s order

terminating their parental rights to J.P. Both of Appellants’ court-appointed attorneys have filed

briefs containing a professional evaluation of the record and demonstrating that there are no

arguable grounds to be advanced. Both of Appellants’ court-appointed attorneys have,

respectively, concluded that this appeal is without merit. Both briefs meet the requirements of

Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04–03–00096–CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio 2003, order) (applying Anders procedure in appeal

from termination of parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San

Antonio 2003, no pet.). Further, Appellant Mother M.P.’s counsel states that he provided
                                                                                    04-11-00403-CV


Appellant Mother M.P. with a copy of the brief and informed her of her right to review the

record and file a pro se brief. Similarly, Appellant Father B.C.’s counsel states that he provided

Appellant Father B.C. with a copy of the brief and informed him of his right to review the record

and file a pro se brief. Neither Appellant Mother M.P. nor Appellant Father B.C. has filed a pro

se brief.

         After reviewing the record and counsels’ briefs, we agree that the appeal is frivolous and

without merit. Therefore, the Order of Termination signed by the trial court is affirmed. We grant

counsels’ motions to withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996, no

pet.).


                                                      Karen Angelini, Justice




                                                -2-